Case 1:18-cv-09090-VSB Document 12 Filed 01/07/19 Page 1of1

CAUSE NO. 18-CV-9090

BADISSE DAVID MEHMET § IN THE COURT OF
§
Plaintiff, §
VS. §
§
STEVEN GAUTIER AND 26 BINDO LLC §
Defendant. § UNITED STATES SISTRICT COURT SOUTHERN DISTRICT

OF NEW YORK
AFFIDAVIT OF SERVICE

On this day personally appeared Jennifer McCoslin who, being by me duly sworn, deposed and said:

"The following came to hand on January 2,2019,

and was executed at 1919 Post Oak Park Dr 3101, Houston, TX 77027 within the county of Harris at 03:00 PM on Wed,
Jan 02 2019, by delivering a true copy to the within named

CHRIS YOUNG, PROPERTY MANAGER
in person, having first endorsed the date of delivery on same.

| am a person over eighteen (18) years of age and |! am competent to make this affidavit. | am a resident of the State of
Texas. | am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. | am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. | have never been convicted
of a felony or of a misdemeanor involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct.”

My name is Jennifer McCoslin, my date of birth is March 10, 1975, and my address is 17515 Spring Cypress C130,
Cypress, Tx 77429, and United States of America. | declare under penalty of perjury that the foregoing is true and

bf

Jennifer McCoslin
PSC #9236 exp. 12/31/2019

Executed in Harris County, State of Texas, on January 04, 2019.

 

  

pt ILS
UMENT
Cer ONVCOALLY FILED}

      

 

 

 

 
